People v Peterkin (2016 NY Slip Op 01868)





People v Peterkin


2016 NY Slip Op 01868


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-00673

[*1]The People of the State of New York, respondent, 
vCiara Peterkin, appellant. (S.C.I. No. 909/08)


Lynn W. L. Fahey, New York, NY, for appellant.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J.), rendered August 1, 2013, as amended August 2, 2013, revoking a sentence of probation previously imposed by the County Court, Nassau County (Kase, J.), upon a finding that she violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of falsifying business records in the first degree.
ORDERED that the amended judgment, as further amended, is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738) and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
MASTRO, J.P., HALL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court